
	
		I
		111th CONGRESS
		1st Session
		H. R. 2695
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Conyers (for
			 himself and Mr. Shuster) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the antitrust laws to ensure competitive
		  market-based rates and terms for merchants’ access to electronic payment
		  systems.
	
	
		1.Short titleThis Act may be cited as the
			 Credit Card Fair Fee Act of
			 2009.
		2.Limited antitrust
			 immunity for the negotiation and determination of rates and terms for access to
			 covered electronic payment systems
			(a)DefinitionsFor
			 purposes of this Act:
				(1)Access
			 agreement means an agreement giving a merchant permission to access a
			 covered electronic payment system to accept credit cards and/or debit cards
			 from consumers for payment for goods and services as well as to receive payment
			 for such goods and services, conditioned solely upon the merchant complying
			 with the rates and terms specified in the agreement.
				(2)Acquirer
			 means a financial institution that provides services allowing merchants to
			 access an electronic payment system to accept credit cards and/or debit cards
			 for payment, but does not include independent third party processors that may
			 act as the acquirer’s agent in processing general-purpose credit or debit card
			 transactions.
				(3)Antitrust
			 laws has the meaning given it in subsection (a) of the first section of
			 the Clayton Act (15 U.S.C. 12(a)), except that such term includes section 5 of
			 the Federal Trade Commission Act (15 U.S.C. 45) to the extent such section 5
			 applies to unfair methods of competition as well as any similar State
			 law.
				(4)Credit
			 card means any general-purpose card or other device issued or approved
			 for use by a financial institution allowing the cardholder to obtain goods or
			 services on credit on terms specified by that financial institution.
				(5)Covered electronic payment
			 system means an electronic payment system that has been used for at
			 least 20 percent of the combined dollar value of U.S. credit card,
			 signature-based debit card, and PIN-based debit card payments processed in the
			 applicable calendar year immediately preceding the year in which the conduct in
			 question occurs.
				(6)Debit
			 card means any general-purpose card or other device issued or approved
			 for use by a financial institution for use in debiting a cardholder’s account
			 for the purpose of that cardholder obtaining goods or services, whether
			 authorization is signature-based or PIN-based.
				(7)Electronic
			 payment system means the proprietary services and infrastructure that
			 route information and data to facilitate transaction authorization, clearance,
			 and settlement that merchants must access in order to accept a specific brand
			 of general-purpose credit cards and/or debit cards as payment for goods and
			 services.
				(8)Financial
			 institution has the same meaning as in section 603(t) of the Fair
			 Credit Reporting Act.
				(9)Issuer
			 means a financial institution that issues credit cards and/or debit cards or
			 approves the use of other devices for use in an electronic payment system, but
			 does not include independent third party processors that may act as the
			 issuer’s agent in processing general-purpose credit card or debit card
			 transactions.
				(10)Market
			 power means the ability profitably to raise prices above those that
			 would be charged in a perfectly competitive market.
				(11)Merchant
			 means any person who accepts credit cards and/or debit cards in payment for
			 goods or services that they provide.
				(12)Negotiating party means 1 or
			 more providers of a covered electronic payment system or 1 or more merchants
			 who have access to or who are seeking access to that covered electronic payment
			 system, as the case may be, and who are in the process of negotiating or who
			 have executed a voluntarily negotiated access agreement that is still in
			 effect.
				(13)Person
			 has the meaning given it in subsection (a) of the first section of the Clayton
			 Act (15 U.S.C. 12(a)).
				(14)Provider
			 means any person who owns, operates, controls, serves as an issuer for, or
			 serves as an acquirer for a covered electronic payment system.
				(15)State
			 has the meaning given it in section 4G(2) of the Clayton Act (15 U.S.C.
			 15g(2)).
				(16)Terms
			 means all rules applicable either to providers of a single covered electronic
			 payment system or to merchants, and that are required in order to provide or
			 access that covered electronic payment system for processing credit card and/or
			 debit card transactions.
				(17)Voluntarily
			 negotiated access agreement means an executed agreement voluntarily
			 negotiated between 1 or more providers of a single covered electronic payment
			 system and 1 or more merchants that sets the rates and terms pursuant to which
			 the 1 or more merchants can access that covered electronic payment system to
			 accept credit cards and/or debit cards from consumers for payment of goods and
			 services, and receive payment for such goods and services.
				(b)Limited
			 antitrust immunity for negotiation of access rates and terms to covered
			 electronic payment systems(1)Except as provided in
			 paragraph (2) and notwithstanding any provision of the antitrust laws, in
			 negotiating access rates and terms any providers of a single covered electronic
			 payment system and any merchants may jointly negotiate and agree upon the rates
			 and terms for access to the covered electronic payment system, including
			 through the use of common agents that represent either providers of a single
			 covered electronic payment system or merchants on a nonexclusive basis. Any
			 providers of a single covered electronic payment system also may jointly
			 determine the proportionate division among themselves of paid access
			 fees.
				(2)Notwithstanding any other provision of this
			 Act, the immunity otherwise applicable under paragraph (1) shall not apply to a
			 provider of a single covered electronic payment system, or to a merchant,
			 during any period in which such provider, or such merchant, is engaged
			 in—
					(A)any unlawful boycott;
					(B)any allocation with a competitor of a
			 geographical area in which an interchange rate will be charged or paid;
					(C)any unlawful tying of an interchange rate charged or paid to any other product
			 or service; or
					(D)any exchange of information with, or
			 agreement with, a competitor relating to the allocation of revenues lost or
			 redistribution of savings gained from a voluntarily negotiated access agreement
			 if such information or agreement is not reasonably required to carry out the
			 negotiations and agreements described under paragraph (1).
					(c)NondiscriminationFor
			 any given covered electronic payment system, the rates and terms of a
			 voluntarily negotiated access agreement reached under the authority of this
			 section shall be the same for all merchants, regardless of merchant category or
			 volume of transactions (either in number or dollar value) generated. For any
			 given covered electronic payment system, the rates and terms of a voluntarily
			 negotiated access agreement reached under the authority of this section shall
			 be the same for all providers participating in a negotiation session conducted
			 under the authority of this section, regardless of provider category or volume
			 of transactions (either in number or dollar value) generated.
			(d)Facilitation of
			 negotiation
				(1)ScheduleWithin
			 1 month following enactment of this Act, the negotiating parties shall file
			 with the Attorney General a schedule for negotiations. If the negotiating
			 parties do not file such a schedule within 1 month from the date of enactment,
			 the Attorney General shall issue such a schedule. In either case, the Attorney
			 General shall make the schedule available to all negotiating parties.
				(2)Initial
			 disclosureWithin 1 month following enactment of this Act, the
			 persons described in this subsection shall make the initial disclosures
			 described in paragraphs (3) and (4) to facilitate negotiations under the
			 limited antitrust immunity provided for by this section.
				(3)Issuers,
			 acquirers, and ownersAny person who is 1 of the 10 largest
			 issuers for a covered electronic payment system in terms of number of cards
			 issued, any person who is 1 of the 10 largest acquirers for a covered
			 electronic payment system in terms of number of merchants served, and any
			 person who operates or controls a covered electronic payment system shall
			 produce to the Attorney General and to all negotiating parties—
					(A)an itemized list
			 of the costs necessary to provide the covered electronic payment system that
			 were incurred by the person during the most recent full calendar year before
			 the initiation of the negotiation; and
					(B)any access
			 agreement between that person and 1 or more merchants with regard to that
			 covered electronic payment system.
					(4)MerchantsAny
			 person who is 1 of the 10 largest merchants using the covered electronic
			 payment system, determined based on dollar amount of transactions made with the
			 covered electronic payment system, shall produce to the Attorney General and to
			 all negotiating parties—
					(A)an itemized list
			 of the costs necessary to access an electronic payment system during the most
			 recent full calendar year prior to the initiation of the proceeding; and
					(B)any access
			 agreement between that person and 1 or more providers with regard to that
			 covered electronic payment system.
					(5)DisagreementAny
			 disagreement regarding whether a person is required to make an initial
			 disclosure under this clause, or the contents of such a disclosure, shall be
			 resolved by the Attorney General.
				(6)Attendance of
			 the Department of JusticeA representative of the Attorney
			 General shall attend all negotiation sessions conducted under the authority of
			 this section.
				(e)Transparency of
			 voluntarily negotiated access agreements
				(1)Voluntarily
			 negotiated access agreements between negotiating partiesA
			 voluntarily negotiated access agreement may be executed at any time between 1
			 or more providers of a covered electronic payment system and 1 or more
			 merchants.
				(2)Filing
			 agreements with the Attorney GeneralThe negotiating parties
			 shall jointly file with the Attorney General a clear intelligible copy
			 of—
					(A)any voluntarily
			 negotiated access agreement that affects any market in the United States or
			 elsewhere;
					(B)the various
			 components of the interchange fee;
					(C)a description of
			 how access fees that merchants pay are allocated among financial institutions
			 and how they are spent;
					(D)whether a
			 variation in fees exists among card types;
					(E)any documentation
			 relating to a voluntarily negotiated access agreement evidencing any
			 consideration being given or any marketing or promotional agreements between
			 the negotiating parties;
					(F)a comparison of
			 interchange rates in current use in the 10 foreign countries having the highest
			 volume of credit card transactions with the interchange rates charged in the
			 United States under such agreement; and
					(G)any amendments to
			 that voluntarily negotiated access agreement or documentation.
					(3)Timing and
			 availability of filingsThe negotiating parties to any
			 voluntarily negotiated access agreement executed after the date of enactment of
			 this Act shall jointly file the voluntarily negotiated access agreement, and
			 any documentation or amendments described in paragraph (2), with the Attorney
			 General not later than 30 days after the date of execution of the voluntarily
			 negotiated access agreement or amendment or after the creation of the
			 documentation. The Attorney General shall make publicly available any
			 voluntarily negotiated access agreement, amendment, or accompanying
			 documentation filed under this paragraph.
				(f)Report to
			 Congress by the Attorney GeneralWithin 7 months after the date
			 of enactment of this Act, the Attorney General shall transmit to the House
			 Committee on the Judiciary and the Senate Committee on the Judiciary a report
			 on the negotiations conducted under the authority of this section during the
			 first 6 months after the date of enactment and, if a voluntarily negotiated
			 agreement is reached, whether such access rates and terms will have an adverse
			 effect on competition and how such rates compare with access rates and terms in
			 current use in other countries. Such report shall contain a chronology of the
			 negotiations, an assessment of whether the parties have negotiated in good
			 faith, an assessment of the quality of the data provided by the parties in
			 their initial disclosures, a description of any voluntarily negotiated
			 agreements reached during the negotiations, and any recommendations of the
			 Attorney General concerning how Congress should respond to the conduct of the
			 negotiations.
			(g)Effect on
			 pending lawsuitsNothing in this section shall affect liability
			 in any action pending on the date of enactment of this section.
			3.Opt-outNothing in this Act shall limit the ability
			 of acquirers or issuers that are regulated by the National Credit Union
			 Administration or that, together with affiliates, have assets of less than
			 $1,000,000,000, to opt out of negotiations under this Act.
		4.Effective
			 dateThis Act shall take
			 effect on the date of the enactment of this Act.
		
